IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,706


EX PARTE CLYDE JAMES FREEMAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09-11-11188-CR IN THE 435TH DISTRICT COURT

FROM MONTGOMERY COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while
intoxicated and sentenced to forty years' imprisonment. The Ninth Court of Appeals dismissed his
appeal. Freeman v. State, No. 09-10-00524-CR (Tex. App.-Beaumont Jan. 19, 2011, no pet.).
	Applicant contends that he was denied his right to appeal. The trial court has determined that
there was a breakdown in the system and that Applicant is entitled to an out-of-time appeal. We
agree. Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006). We find that Applicant is
entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in cause
number 09-11-11188-CR from the 435th District Court of Montgomery County. Applicant is ordered
returned to that time at which he may give a written notice of appeal so that he may then, with the
aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial
court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be
represented by counsel, the trial court shall immediately appoint an attorney to represent Applicant
on direct appeal. All time limits shall be calculated as if the sentence had been imposed on the date
on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute an
appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.

Delivered: December 14, 2011
Do Not Publish